Case 0:19-cv-62947-RKA Document 4 Entered on FLSD Docket 12/04/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62947-CIV-ALTMAN/Hunt

 HORACIO ALCIDES TIERNO COPIOLI, et al.,

         Plaintiffs,
 v.

 COURTYARD HOMES AT THE GROVE
 MAINTENANCE ASSOCIATION, INC., et al.,

       Defendants.
 _________________________________________/

                          NOTICE OF COURT PRACTICE IN CASES
                       WITH MULTIPLE PLAINTIFFS OR DEFENDANTS

         THIS MATTER comes before the Court upon a sua sponte review of the record. To better

 manage the orderly progress of the case, the Court ORDERS that multiple Plaintiffs or Defendants

 shall file their motions and responses jointly, unless there are clear conflicts of position. If conflicts

 of position exist, the co-Plaintiffs or co-Defendants shall file a Motion for Leave to File Separate

 Motions or Responses, in which they will describe what those conflicts are. If the co-Plaintiffs or

 co-Defendants need more than twenty (20) pages for their motions or responses, they shall file a

 Motion for Leave to File Excess Pages, which the Court will entertain on an expedited basis.

 Failure to comply with any of these procedures may result in the imposition of appropriate

 sanctions, including the striking of the motion(s) or response(s) or dismissal of this action.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of December 2019.



                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
 cc:     counsel of record
